PER CURIAM: *
Ceasar Augusto Avila Ibanez (Avila), a native and citizen of Guatemala, petitions this court to review the decision of the Board of Immigration Appeals (BIA) adopting and affirming the decision of the Immigration Judge (IJ) denying his application for withholding of removal. Avila argues that he demonstrated both past persecution and a well-founded fear of future persecution as a result of his activities in a defunct political party.
We conclude from a review of the record that the BIA’s determination is supported by substantial evidence, and the record does not compel a conclusion contrary to the BIA’s denial of withholding of removal. See Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir.2004); Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir.2002); 8 C.F.R. § 208.16(b). The petition for review is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.